12-940
         Vushaj-Cekoj v. Holder
                                                                                       BIA
                                                                               A094 927 369
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 1st day of April, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       VILSON VUSHAJ-CEKOJ,
14                Petitioner,
15
16                           v.                                 12-940
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                   Michael P. DiRaimondo, DiRaimondo &
24                                         Masi, LLP, Melville, N.Y.
25
26       FOR RESPONDENT:                   Stuart F. Delery, Acting Assistant
27                                         Attorney General; Leslie McKay,
28                                         Assistant Director; Lori B. Warlick,
29                                         Trial Attorney, Office of
30                                         Immigration Litigation, United
31                                         States Department of Justice,
32                                         Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Vilson Vushaj-Cekoj, a native and citizen of

 6   Albania, seeks review of a February 10, 2012, decision of

 7   the BIA denying his motion to reopen his removal

 8   proceedings.   In re Vilson Vushaj-Cekoj, No. A094 927 369

 9   (B.I.A. Feb. 10, 2012).   We assume the parties’ familiarity

10   with the underlying facts and procedural history in this

11   case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

14   (2d Cir. 2006) (per curiam).   The agency may properly deny a

15   motion to reopen where the movant fails to establish a prima

16   facie case for the underlying substantive relief sought.

17   See INS v. Abudu, 485 U.S. 94, 104 (1988).   The BIA may also

18   properly deny reopening where the movant fails to comply

19   with the regulatory requirements governing motions to

20   reopen.   See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen

21   proceedings for the purpose of submitting an application for

22   relief must be accompanied by the appropriate application

23   for relief and all supporting documentation.”) (emphasis

24   added).

                                    2
 1       Contrary to Vushaj-Cekoj’s assertion, the BIA did not

 2   abuse its discretion in denying his motion for failure to

 3   comply with the governing regulatory requirements because

 4   his motion was not supported with a new asylum application.

 5   See 8 C.F.R. § 1003.2(c)(1).   Regardless, even giving

 6   Vushaj-Cekoj the benefit of the representations contained in

 7   his original application, the BIA did not abuse its

 8   discretion in finding that he failed to establish his prima

 9   facie eligibility for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).     See

11   Jian Hui Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir. 2008).

12   Indeed, Vushaj-Cekoj did not assert that he had received any

13   threats since 2005, and the BIA’s previous determination

14   that he did not suffer past persecution, on the basis of his

15   minor custodial beating and receipt of anonymous threatening

16   letters, was reasonable.   See Ivanishvili v. U.S. Dep’t of

17   Justice, 433 F.3d 332, 342 (2d Cir. 2006); see also Jian Qiu

18   Liu v. Holder, 632 F.3d 820, 822 (2d Cir. 2011); Gui Ci Pan

19   v. U.S. Att’y Gen., 449 F.3d 408, 412 (2d Cir. 2006).

20       Moreover, while Vushaj-Cekoj submitted a report from

21   Dr. Bernd Fischer, a professor and chair of history at

22   Indiana University, Fort Wayne, which opined that


                                    3
 1   Vushaj-Cekoj had good reason to fear a threat to his safety

 2   should he be forced to return to Albania, the BIA reasonably

 3   determined that this evidence did not reflect that any

 4   individuals in Albania had expressed any interest in

 5   Vushaj-Cekoj since he had left the country in 2006.      See

 6   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

 7   Cir. 2006); see also Jian Xing Huang v. INS, 421 F.3d 125,

 8   128-29 (2d Cir. 2005); Matter of M-B-A-, 23 I. & N. Dec.

 9   474, 479-80 (B.I.A. 2002).    As a result, the BIA did not err

10   denying Vushaj-Cekoj’s untimely motion for failure to

11   demonstrate his prima facie eligibility for relief.

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22




                                    4